   Case 2:20-cr-00302-DS Document 22 Filed 09/09/20 PageID.77 Page 1 of 4



                                                                                ., , ..1ic,F'JL-.t.:..r:::-o
                                                                                    ·\   t       ·r<> .•.
                                                                                    . . •.J; -, i Utcr COVRr
JOHN W. HUBER, United States Attorney (#7226)
RUTH HACKFORD-PEER, Assistant United States Attorney (#15049)                  l /1t11·.U <:t:f) ")
                                                                                         v{.    •~ '"I     {:.:)   /;   2
JACOB J. STRAIN, Assistant United States Attorney (#12680)                                                              - 1
                                                                                     c:·r,-.,
Attorneys for the United States of America                                           ,} dfiCT        ()f Ip-,,'
                                                                                                         u /1,irf
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                                       INDICTMENT

            Plaintiff,                             Count 1: 18 U.S.C. § 1343 (Wire Fraud)

            vs.

  JOI-IN ANTHONY TAYLOR,

            Defendant.                             Case: 2:20-cr-00302
                                                   Assigned To : Sam, David
                                                   Assign. Date: 9/9/2020
                                                   Description:
       The Grand Jury alleges:

                                       I.     BACKGROUND

       At all times relevant to this Indictment:

       1.         Defendant JOI-IN ANTHONY TAYLOR (TAYLOR) was a resident of Summit

County, Utah.

       2.         Defendant TAYLOR was the founder and owner of Positive Marketing, LLC and

Wasatch Promotional Products, LLC.

       3.         3M Company ("3M") is a Delaware corporation having its principal place of

business in St. Paul, Minnesota.    3M is in the business of manufacturing and selling a wide

variety of medical, consumer, commercial and industrial products, including mask products.
    Case 2:20-cr-00302-DS Document 22 Filed 09/09/20 PageID.78 Page 2 of 4




                                            Countl
                                        18 u.s.c. § 1343
                                         (Wire Fraud)

                    II.     THE SCHEME AND ARTIFICE TO DEFRAUD

       4.      Beginning on or about March 2020, and continuing until on or about September 1,

2020, in the Central Division of the District of Utah, and elsewhere,

                                 JOHN ANTHONY TAYLOR,

defendant herein, devised and intended to devise a scheme to defraud consumers, and to obtain

money and property by means of materially false and fraudulent pretenses, representations and

promises, and omissions of material facts.

       5.      In executing and attempting to execute the scheme and artifice to defraud, and in

furtherance thereof, Defendant TAYLOR knowingly transmitted and caused to be transmitted,

wire communications in interstate commerce in violation of 18 U.S.C. § 1343 (Wire Fraud).

             III.    OBJECT OF THE SCHEME AND ARTIFICE TO DEFRAUD

       6.      It was the object of the scheme and artifice to defraud for defendant TAYLOR to

fraudulently obtain money through false statements, misrepresentations, deception, fraudulent

conduct, and omissions of materials facts, and thereafter cause money to be diverted for his own

and others' personal use and benefit.

     IV.     MANNER AND MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

        7.     In execution and furtherance of the scheme and artifice to defraud, defendant

TAYLOR, made one or more of the following false and fraudulent representations:

               a. That he was a representative for the company 3M and was authorized to sell
                  its 1860 N95 respirators;

               b. That because of the COVID-19 pandemic, he had recently started to focus on
                  selling masks through his business Wasatch Promotional Products;

                                             Page 2 of4
   Case 2:20-cr-00302-DS Document 22 Filed 09/09/20 PageID.79 Page 3 of 4




                 c. That he had contracts for "a million, 30 million, 60 million [masks] for a
                    couple different state governments";

                 d. That he had completed several shipments of 3M 8210 respirators;

                 e. That he could broker a deal for 3 million 1860 N 95 respirators for $5 .49 per
                    respirator;

                 f.   That he would receive "lot numbers" and show "proof of life" to prove that
                      the order is legitimate;

                 g. That he had successfully brokered deals with 3M previously; and

                 h. That a purchase order he attached to an email was from 3M.

       8.        On or about the date listed below, in the Central Division of the District of Utah

and elsewhere,

                                    JOHN ANTHONY TAYLOR,

defendant herein, having devised and intended to devise a scheme and artifice to defraud, and for

obtaining money and property by means of false and fraudulent pretenses, representations,

promises, and omissions of material facts, and for the purpose of executing such scheme and

artifice and attempting so to do, did lmowingly transmit and cause to be transmitted by means of

wire communication certain writings signs and signals, that is, an interstate wire, in instances

including but not limited to the count below:




                                               Page 3 of4
   Case 2:20-cr-00302-DS Document 22 Filed 09/09/20 PageID.80 Page 4 of 4




 COUNT          DATE                             WIRE COMMUNICATION
   1        04/23/2020        Utilizing email anthony@wasatch12romotional12roducts.com,
                              Defendant sent an email in interstate commerce, falsely
                              purpo1iing the attachment to be a purchase order from 3M.

All in violation of 18 U.S.C. § 1343.


                                            A TRUE BILL:




JOHN W. HUBER
United States Attorney



~~a4i~
JACOB J. STRAIN
Assistant United States Attorneys




                                           Page 4 of4
